                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 GENE DESHAWN M. WATKINS                                                                     Plaintiff

 v.                                                              Civil Action No. 3:19-cv-12-RGJ

 NBC                                                                                      Defendant

                                             * * * * *

                                   MEMORANDUM OPINION

       This is a civil action initiated by pro se Plaintiff Gene DeShawn M. Watkins. Because

Plaintiff is proceeding in forma pauperis, the Court must review his complaint pursuant to 28

U.S.C. § 1915(e)(2). For the reasons that follow, the action will be dismissed.

                                                  I.

       Plaintiff initiated this action by filing a document titled “Motion for this has inflicted great

hardship on me” (DN 1). He then filed a completed Court-supplied general civil complaint form

(DN 5). He names NBC as the sole Defendant.

       In the section of the complaint form which requests the basis for federal-question

jurisdiction, Plaintiff writes: “murder, grand larceny, incompetence, fraud, professional neglect,

obstruction, interferin in a federal investigation.”

       In the “Amount in Controversy” section of the complaint form, Plaintiff states:

       My sister was murdered and the guy who killed my sister walked plus I came up
       w/a invention that camera’s can see three walls and clothes and the gov owns them
       camera’s and using them in turn it grand larceny for stealin’ my idea and I make
       women have orgasms w/o touchin and local news set in lawsuits cuz they got gov
       equipment of my house.

       In the “Statement of Claim” section of the complaint, Plaintiff writes:

       My sister was murdered the guy the cops said killed her walked so the feds is
       watchin me still and I think feds or NBC or a local network did it cuz I am
       successful and I make about 3,000 zeros a week threw a undefeated horse run well
       if they know about the money I am making knowing they do they wont put a camera
       in my face I won the Nobel Peace Prize I stopped the war in North Korea and the
       US I won a Nobel Prize for medicine I came up w/ the cure for cancer, heart disease,
       AID’s and other disease so since I don’t have a camera in my face and my sister
       was murdered and local news has gov equipment they could have committed the
       murder cuz they have gov equipment of my house they been havin these earphones
       for over a decade.

       Finally, in the “Relief” section of the complaint form, Plaintiff states:

       This FBI investigation been going on for 20 years and the gov got earphones that
       can read my thought well NBC poss these earphones too and I slit my wrist in 03
       cuz the government is in my head how I transmit my gift to make women have
       orgasms w/o touching my gift transmit threw gov earphone I will be subpoenain
       Head Agent James Brown for those earphones.

                                                  II.

       Because Plaintiff is proceeding in forma pauperis, the Court must review this action

under 28 U.S.C. § 1915(e). On review, a district court must dismiss a case at any time if it

determines that the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2)(B).

       A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke

v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore, dismiss a claim as frivolous

where it is based on an indisputably meritless legal theory or where the factual contentions are

clearly baseless. Id. at 327. “Examples of the former class are claims against which it is clear that

the defendants are immune from suit . . . and claims of infringement of a legal interest which

clearly does not exist[.]” Id. “Examples of the latter class are claims describing fantastic or

delusional scenarios, claims with which federal district judges are all too familiar.” Id. at

328; Denton v. Hernandez, 504 U.S. 25, 33 (1992) (indicating that an action has no arguable

factual basis when the allegations are delusional or “rise to the level of the irrational or the wholly



                                                  2
incredible”). The Court need not accept as true factual allegations that are “‘fantastic or

delusional’” in reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th

Cir. 2010) (quoting Neitzke, 490 U.S. at 328).

        Here, Plaintiff’s allegations contain no legal theories upon which a valid federal claim may

rest and are fantastic and wholly incredible. Therefore, dismissal on the basis of frivolousness is

appropriate. See Abner v. SBC (Ameritech), 86 F. App’x 958, 958-59 (6th Cir. 2004).

        In addition, “a district court may, at any time, sua sponte dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure when

the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous, devoid

of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999). The

instant complaint meets this standard as well.

                                                 III.

        For the foregoing reasons, the instant action will be dismissed by separate Order.

Date:   January 17, 2019




cc:    Plaintiff, pro se
       Defendant
A961.011




                                                  3
